Citation Nr: 0634702	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher amount of improved pension benefits 
on the basis of unreimbursed medical expenses for the period 
of January 1, 1997 to December 31, 1997.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to November 
1970.  He also reportedly served on active duty for training 
from August 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2004 and October 205, the Board remanded the case for 
further development.  In October 2006, the veteran submitted 
additional medical evidence along with a waiver of initial RO 
consideration.  


FINDING OF FACT

The veteran has failed to provide receipts for claimed 
unreimbursed medical expenses paid for the period from 
January 1, 1997 to December 31, 1997, which would warrant him 
a higher amount of improved pension benefits.


CONCLUSION OF LAW

Entitlement to a higher amount of improved pension benefits 
on the basis of unreimbursed medical expenses for the period 
of January 1, 1997 to December 31, 1997, is not warranted.  
38 U.S.C.A. §§ 1155, 1503, 1521, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.272, 3.277(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a December 2005 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

A disability award letter from the Social Security 
Administration (SSA) is associated with the claims folder, 
however the veteran's complete SSA folder is not of record.  
In its July 2004 remand, the Board requested all of the 
veteran's SSA records.  In the same month, the SSA National 
Records Center responded, indicating that after an exhaustive 
and comprehensive search, they were unable to find the 
veteran's social security folder.  Given such reply, the 
Board finds that additional efforts to obtain such records 
would be futile.

As will be discussed below, the veteran has failed to submit 
receipts for all medical expenses incurred for the period 
from January 1, 1997 to December 31, 1997.  The RO has 
requested such evidence on numerous occasions.  Based on the 
veteran's responses, the requested receipts appear to be 
unobtainable.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, post-service medical records, and Medical Expense 
Reports.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a September 2006 letter, the RO advised the veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Analysis

The veteran asserts that he is entitled to a higher amount of 
improved pension benefits on the basis of unreimbursed 
medical expenses for the period of January 1, 1997 to 
December 31, 1997 (the 1997 reporting period).

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West Supp. 
2005).  In general, VA shall pay a pension to each veteran of 
a period of war who meets service requirements and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  Improved pension benefits are payable to 
veterans of a period or periods of war because of non-
service-connected disability or age.  The qualifying periods 
of war for this benefit are the Mexican Border Period, World 
War I, World War II, the Korean Conflict, the Vietnam Era, 
and the Persian Gulf War.  38 C.F.R. § 3.2 (2006).

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West Supp. 
2005).  In determining countable income, all payments of any 
kind or from any source will be included unless specifically 
excluded.  38 U.S.C.A. § 1503 (West Supp. 2005); 38 C.F.R. § 
3.271 (2006).  Under VA regulations, a veteran's "annual 
income" includes his annual income and the annual income of 
his dependent spouse.  38 C.F.R. § 3.23(d)(4).  Certain 
unreimbursed medical expenses may be excluded from countable 
income when they were or will be in excess of 5 percent of 
the applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members) as 
in effect during the 12-month period annualization period in 
which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(1) (2006).  See also Martin v. Brown, 7 Vet. App. 
196, 199 (1994).

The veteran was granted VA nonservice-connected disability 
pension benefits, effective August 30, 1995.  This appeal 
deals specifically with pension benefits awarded during the 
1997 reporting period.  In computing the veteran's annual 
income for the 1997 reporting period, VA excluded 
unreimbursed medical expenses for which the veteran provided 
documentation.  The veteran disagrees with the exclusion 
amount; he asserts that his unreimbursed medical expenses 
were much higher.  According to his medical expense report, 
he incurred expenses from the following sources:  a). 
Medicare; b). Medicines from Farmacia Green Cayey and 
Farmacia San Carlos; c). Doctor Fees to Drs. Fdz, Ortiz, and 
Maldonado;d). Eye and Eyeglasses from Eye Center Cayey; and 
e). Dental, Desiree Correa.  It appears that the RO's medical 
expense exclusion is based on the veteran's payments to 
Medicare and the Eye Center Cayey.  

As a condition of granting or continuing pension, the VA may 
require from any person who is an applicant for or recipient 
of pension such information, proofs, and evidence as is 
necessary to determine the annual income . . . of such person 
. . . ."  38 C.F.R. § 3.277(a) (2006).  

On review, the Board finds that the veteran is not entitled 
to a higher amount of improved pension benefits.  The veteran 
has failed to submit receipts for his claimed unreimbursed 
medical expenses for the 1997 reporting period.  According to 
his April 1999 Appeal to the Board, he indicated that he 
tried to obtain receipts for his 1997 medical expenses, 
however the medical providers/pharmacies "refused to give 
old receipts."  In a statement received in May 2005, the 
veteran indicated that FCIA Green and Cayey are no longer in 
business.  The veteran did not respond to the December 2005 
VCAA letter, which requested that he submit copies of 
receipts or proof of purchases for all medical expenses 
incurred and paid by him for the 1997 reporting period.  The 
Board acknowledges that VA is unable to locate the 
documentation related to the veteran's claim for unreimbursed 
medical expenses, however, sources for which documentation 
was provided have already been taken into account in 
determining the amount of his pension benefits.  

In sum, the Board finds that the veteran has failed in his 
duty to submit documentary proof to establish higher claimed 
unreimbursed medical expenses for the 1997 reporting period.  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The RO specifically 
advised the veteran, in an October 1997 letter, to keep 
receipts of all medical expenses because VA might need them.  
Without such proof, the Board has no choice but to rely on 
the RO's computation of the veteran's unreimbursed medical 
expenses for the 1997 reporting period, which credit him with 
expenses for which he has already provided documentation.  
Thus, the Board finds that entitlement to a higher amount of 
improved pension benefits on the basis of unreimbursed 
medical expenses for the period of January 1, 1997 to 
December 31, 1997, is denied.


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


